Gamble, Judge,
delivered the opinion of the court.
■The petition of the plaintiff alleged that the defendant ■il made his certain promissory note in writing, by the name and style of J. H. & W..R. Adams, by W. F. Adams, att’y, by *269him subscribed thereto, and thereby, then and there promised,” &c. A demurrer was filed to this petition, and was sustained by the Circuit Court. It is insisted, in support of the demurrer, that, by the note, as it is alleged to hare been executed by the'defendant, he did not bind himself, as a principal, but that he is to be taken to have executed the note as an attorney, unless the fact is averred in the petition, either that he was a partner in the firm of J. H. & W. R. Adam's, or that, professing to act as attorney, he acted without authority. It is a sufficient answer to this objection to the petition, that it expressly charges that he ‘ ‘ made his promissory note,” and that 11 he thereby promised.” The burden of showing that the note bound him as principal is upon the plaintiff, unless the defendant, when he comes to answer, is constrained to admit the fact. The charge is sufficiently clear to require him to answer. The demurrer was improperly sustained. Let the judgment be reversed, and the cause remanded.